Case 21-30195           Doc 53          Filed 06/11/21 Entered 06/11/21 08:45:24       Desc Main
                                          Document Page 1 of 2

  FILED & JUDGMENT ENTERED
         Steven T. Salata


            June 11 2021


    Clerk, U.S. Bankruptcy Court
   Western District of North Carolina
                                                                         _____________________________
                                                                                   Laura T. Beyer
                                                                           United States Bankruptcy Judge




                       IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                    (Charlotte Division)

                                                   )        Chapter 11
In re:
                                                   )
OZARK PARTNERS, INC.,                              )        Case No. 21-30195
                                                   )
                             Debtor.               )

                ORDER CONFIRMING CHAPTER 11 SUBCHAPTER V PLAN

           This cause came before the Court on May 26, 2021 to consider confirmation of the

Plan of Reorganization (the “Plan”) [Doc. 21], filed by Ozark Partners, Inc. (the “Debtor”).

James S. Livermon, III, Esq. appeared for United Bank; Michael L. Martinez, Esq. appeared

as the Subchapter V trustee; Richard S. Wright, Esq. appeared for the Debtor; and Alexandria

P. Kenny, Esq. appeared for the United States Bankruptcy Administrator for the Western

District of North Carolina. Based upon a review of the record, the evidence presented, and the

arguments of counsel, the Court finds and concludes as follows:

           1.      The Debtor timely transmitted the Plan and an appropriate ballot conforming to

Official Form No. 314 to its creditors, equity security holders, and all other parties in interest.

           2.      The confirmation hearing was held on due and proper notice to all interested

parties.

           3.      The only class of creditors in which ballots were cast voted to accept the Plan.

MWH: 10736.001; 00025336.1                          1
Case 21-30195            Doc 53        Filed 06/11/21 Entered 06/11/21 08:45:24                     Desc Main
                                         Document Page 2 of 2



           4.       No objections to the Plan were filed or otherwise received.

           5.       All applicable requirements for consensual confirmation of the Plan set forth in

11 U.S.C. §§ 1129(a) and 1191(a) have been met.

           6.       Confirmation of the Plan is in the best interests of the Debtor, its estate, its

creditors, and all other parties in interest.

           IT IS THEREFORE ORDERED, ADJUDGED and DECREED that:

           1.       The Plan is confirmed;

           2.       As provided in Section 6.1 of the Plan, the Reorganized Debtor will be

responsible for all distributions under the Plan and the Trustee’s duties shall be terminated

upon substantial consummation of the Plan;

           3.       The Court shall enter a separate order upon the Debtor’s application to appoint

Iron Horse Commercial Properties, LLC as Estate Broker pursuant to Section 7.1 of the Plan; 1

           4.       To the extent any findings of fact in this Order constitute conclusions of law,

and vice versa, they are adopted as such; and

           5.       The Court shall retain jurisdiction over any and all issues arising from or

related to the implementation, interpretation, and enforcement of this Order and/or the Plan.



This Order has been signed electronically.                                            United States Bankruptcy Court
The Judge's signature and Court's seal
appear at the top of this Order.




1
    Capitalized terms not otherwise defined in this Order have the meanings assigned in the Plan.


MWH: 10736.001; 00025336.1                             2
